           Case 1:18-cv-08250-JSR Document 77 Filed 12/19/18 Page 1 of 5
           Case 1:18-cv-08250-JSR Document 72-3 Filed 12/05/18 Page 1of2




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 WINKLEVOSS CAPITAL FUND, LLC                                         Case No. l 8-cv-8250 (JSR)

                      Plaintiff,                                      [~RDERFOR
                                                                      ADMISSION PRO HAC VICE OF
         V.                                                           SAM FERGUSON
 CHARLESSHREM

                      Defendants.
                                                                        USDCSDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY Fll,ED
                                                                        DOC#:_~_,_.+---,~,,..+-..,.,....

                                                                      tE._~ FIT ED:.

        The motion of Sam Ferguson, for admission to practice Pro Hae Vice in the above-

captioned action is granted.

        Applicant has declared that he is a member in good standing of the bar of the state of

California; and that his contact information is as follows:

Applicant's Name:       ""S=am~F""'e"'""r°"gu=s=o=n_ _ _ _ _ _ _ _ _ _ _ _ _ _ __


Firm Name:              ~T=h-"-e""'M~e~a=d=-e-=-F_ir=m=----p~.c~.- - - - - - - - - - - - -

Address:                 12 Funston Ave. Suite A

City I State I Zip:      San Francisco CA 94129

Telephone I Fax:        .._(4"""1c=..5. _)"""72=--4'--9"""6~0~0_,,(=te~l)_ _ _ _ _ _ _ _ _ _ _ __

        Applicant having requested admission pro hac vice to appear for all purposes as counsel

for the named plaintiff in the above-entitled action;

        IT IS HEREBY ORDERED that Sam Ferguson is admitted to practice pro hac vice in

the above-captioned case in the United States District Court for the Southern District of New


                                                        -1-
         Case 1:18-cv-08250-JSR Document 77 Filed 12/19/18 Page 2 of 5
         Case 1:18-cv-08250-JSR Document 72-3 Filed 12/05/18 Page 2 of 2



York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

including the Rules governing discipline of attorneys.


Dated: December     (f > , 2018




                                                  -2-
        Case 1:18-cv-08250-JSR Document 77 Filed 12/19/18 Page 3 of 5
          Case 1:18-cv-08250-JSR Document 72 Filed 12/05/18 Page 1of1



                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WINKLEVOSS CAPITAL FUND, LLC                                Case No. I 8-cv-8250 (JSR)

                    Plaintiff,                               MOTION FOR ADMISSION PRO
                                                             HAC VICE OF SAM FERGUSON
         v.

 CHARLES SHREM

                    Defendants.




       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Sam Ferguson, hereby move this Court for an Order for

admission to practice Pro Hae Vice to appear as counsel for the named plaintiff in the above-

captioned action.

       I am in good standing of the bar of the state of California and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.


DATED: December 5, 2018                 Respectfully submitted,


                                        By:_~  .....- - - - - - - - - - - - - - - -
                                        Sam Ferguson
                                        THE MEADE FIRM p.c.
                                        12 Funston Ave., Suite A
                                        San Francisco, CA 94129
                                        Telephone: (415) 724-9600
                                        sam@meadefirm.com
                                        Attorneys for Plaintiffe
                                                 -1-
        Case 1:18-cv-08250-JSR Document 77 Filed 12/19/18 Page 4 of 5
        Case 1:18-cv-08250-JSR Document 72-1 Filed 12105118 Page 1of1



                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WINKLEVOSS CAPITAL FUND, LLC                                Case No. I 8-cv-8250 (JSR)

                    Plaintiff,                              AFFIDAVIT FOR ADMISSION
                                                            PRO HAC VICE OF SAM
        v.                                                  FERGUSON
 CHARLESSHREM

                    Defendants.




       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, 1, Sam Ferguson, declare that (a) I have never been convicted of a

felony, (b) I have never been censured, suspended, disbarred or denied admission or readmission

by any court, and (c) there are no disciplinary proceedings presently against me.



                                       R~~:fy~----
DATED: December 5, 2018


                                       By:-"'~-""::.,_._""""""'-""'"---------
                                       Sam Ferguson
                                       THE MEADE FIRM P.C.
                                       12 Funston Ave., Suite A
                                       San Francisco, CA 94169
                                       Telephone: (415) 724-9600
                                       sam@meadefirm.com
                                       Attorney for Plaintiff




                                                 -1-
       Case 1:18-cv-08250-JSR Document 77 Filed 12/19/18 Page 5 of 5
       Case 1:18-cv-08250-JSR Document 72-2 Filed 12/05/18 Page 1of1

                                               ~
                                               f4'/t' --t\\
                                             /. ,.
                                             k ..._ /,.(~! -- ··'\\
                                            ("~;f!,:9:::: ·1)
                                             \~.-:-,~·~'/
                                              ""· ..•
                                                  ~J~~ ,(?·;?f

                     ~upr.em.e @nu rt                     of Qialifnrnia
                                 JORGE E. NAVARRETE
                            Cieri: and Exec1111ve Officer of tltt Supreme Court




       CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OF THE

                              STATE OF CALIFORNIA


                            SAMUEL IVAN FERGUSON

!, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that SAMUEL !VAN FERGUSON, #270957, was on the /st
day of September 2010, duly admitted to practice as an attorney and counselor at law in
all the courts of this state, and is now listed on the Roll of Attorneys as a member of the
bar ofthis state in good standing.




                                                 Witness my hand and the seal of the court
                                                 on the 19th day of November 2018.


                                                 JORGE E. NAVARRETE
                                                 Clerk/Executive Officer of the Supreme Court
